OPINION — AG — (1) NO, THAT IS, THE MEMBERS OF A COUNTY BOARD OF EQUALIZATION AND EXCISE BOARD WHO WERE IN OFFICE ON OR PRIOR TO MAY 19, 1965, ARE NOT ENTITLED TO THE INCREASED EMOLUMENTS SET FORTH IN SENATE BILL NO. 314, BUT ALL MEMBERS OF SUCH BOARDS WHO ARE APPOINTED AFTER SAID DATE WILL BEN ENTITLED TO SAID INCREASED EMOLUMENTS. (2) YES, THAT IS, THE MEMBERS OF A COUNTY BOARD OF EQUALIZATION AND EXCISE BOARD WHO WERE IN OFFICE OR OR PRIOR TO MAY 19, 1965, ARE ENTITLED TO THE $0.07 PER MILE FOR NECESSARY TRAVEL AS AUTHORIZED IN SENATE BILL NO. 314 CITE:  68 O.S. 1961 15.39 [68-15.39], ARTICLE XXIII, SECTION 10, OPINION APRIL 24, 1953 TO CHARLES MORRIS, STATE EXAMINER AND INSPECTOR (BRUCK BAILEY)